F. #2018R02250

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                         21-CR-80(NGG)

DOUGLASS MACKEY,

                     Defendant.

---------------------------X

                                  NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Olatokunbo

Olaniyan from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Olatokunbo Olaniyan
               United States Attorney’s Office (Criminal Division)
               271-A Cadman Plaza East
               Brooklyn, New York 11201
               Tel: (718) 254-6317
               Email: Olatokunbo.Olaniyan@usdoj.gov
               In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Olatokunbo Olaniyan at the

email address set forth above.

Dated:    Brooklyn, New York
          June 29, 2021
                                                  Respectfully submitted,

                                                  JACQUELYN M. KASULIS
                                                  Acting United States Attorney

                                          By:     /s/ Olatokunbo Olaniyan
                                                  Olatokunbo Olaniyan
                                                  Assistant U.S. Attorney

cc:      Clerk of the Court (NGG)
